Citation Nr: 0829215	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  02-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis with cirrhosis.  

2.  Entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression, secondary 
to service-connected hepatitis.  

3.  Entitlement to an effective date earlier than January 6, 
1998, for a 100 percent rating for major depression.  

4.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU), 
effective from October 1, 1997, to January 5, 1998, 
inclusive, to include the question of whether there was clear 
and unmistakable error in a rating decision of June 1997, 
terminating the veteran's TDIU as of October 1, 1997.  

5.  Whether there was clear and unmistakable error in a 
rating decision of June 1997, reducing the rating for 
service-connected hepatitis from 60 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purposes of such remand 
were to permit the RO to conduct certain development actions 
and upon its completion of those items, the case was returned 
to the Board for further review.  

In a written statement, dated in June 2008, that was received 
by the Board in July 2008, the veteran's attorney on behalf 
of the veteran withdrew from appellate consideration all of 
the issues herein on appeal, excepting the question involving 
the veteran's entitlement to a TDIU from October 1997 to 
January 1998.  


FINDINGS OF FACT

1.  In July 2008, the veteran withdrew from appellate 
consideration his claims for entitlement to a rating in 
excess of 30 percent for hepatitis with cirrhosis; 
entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression, secondary 
to service-connected hepatitis; entitlement to an effective 
date earlier than January 6, 1998, for a 100 percent rating 
for major depression; and whether there was clear and 
unmistakable error in a rating decision of June 1997, 
reducing the rating for service-connected hepatitis from 60 
percent to 10 percent.  

2.  The TDIU termination effectuated by the RO by a rating 
decision of June 25, 1997, was not undertaken in accord with 
or on the basis of consideration and application of the 
provisions of 38 C.F.R. §§ 3.105(e), 3.343(c), warranting 
reversal of such action.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to his entitlement to a rating in 
excess of 30 percent for hepatitis with cirrhosis; 
entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression, secondary 
to service-connected hepatitis; entitlement to an effective 
date earlier than January 6, 1998, for a 100 percent rating 
for major depression; and whether there was clear and 
unmistakable error in a rating decision of June 1997, 
reducing the rating for service-connected hepatitis from 60 
percent to 10 percent, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for reversal of the TDIU termination 
effectuated by the RO in June 1997, effective from October 1, 
1997, have been met and the criteria for restoration of the 
veteran's TDIU entitlement for the period from October 1, 
1997, to January 5, 1998, inclusive, have also been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of a written 
statement on his behalf by his attorney received by the Board 
in July 2008 indicated that he was withdrawing from appellate 
consideration the issues involving his entitlement to a 
rating in excess of 30 percent for hepatitis with cirrhosis; 
entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression, secondary 
to service-connected hepatitis; entitlement to an effective 
date earlier than January 6, 1998, for a 100 percent rating 
for major depression; and whether there was clear and 
unmistakable error in a rating decision of June 1997, 
reducing the rating for service-connected hepatitis from 60 
percent to 10 percent.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
matters, and as the Board does not have jurisdiction to 
review the appeal relating thereto, it must be dismissed.

Entitlement to a TDIU from October 1, 1997, to January 5, 
1998

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has 
also been the subject of various holdings of Federal courts.  
However, as the Board herein grants the benefit sought in its 
entirety, the need to discuss VA's efforts to comply with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.  Likewise, there is no need to 
discuss whether VA complied with each of the directives set 
forth in the Board's prior remand(s).  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

In this appeal, the veteran seeks entitlement to a TDIU for 
the period from October 1, 1997, to January 5, 1998.  A TDIU 
had been previously assigned, effective from October 1, 1994, 
and by action of the RO through its rating decision of June 
25, 1997, the TDIU was terminated, effective from October 1, 
1997.  Such action was prompted by the RO's reduction in the 
schedular evaluation of the veteran's service-connected 
hepatitis from 60 percent to 10 percent, also effective from 
October 1, 1997.  Action by the RO in May 1998 increased the 
hepatitis evaluation from 10 to 30 percent, as of October 1, 
1997, and the RO by its rating decision of June 2000, granted 
service connection for major depression, for which a 70 
percent schedular evaluation was assigned from June 17, 1998.  
RO action in May 2003 increased the initial rating assigned 
for the veteran's major depression from 70 percent to 100 
percent, effective from January 6, 1998, and such rating has 
remained in effect through this date, thereby rendering moot 
the question of the veteran's TDIU entitlement beyond January 
5, 1998.  

The record reflects that the RO by a proposal to reduce an 
evaluation in August 1996 advised the veteran of its 
intention to reduce the schedular rating for his service-
connected hepatitis from 60 percent to 0 percent and he was 
also advised thereby that, if such action was carried to 
completion, it would have the effect of eliminating his 
entitlement to a TDIU.  The veteran challenged such proposal 
in September 1996 and offered testimony in opposition at an 
RO hearing in October 1996.  The RO then by separate action 
in October 1996 proposed to reduce the hepatitis evaluation 
from 60 percent to 10 percent based on reasonable doubt, 
albeit without any further discussion as to the impact of 
such change on the previously proposed TDIU termination.  
Final action was then taken by the RO through its rating 
decision of June 25, 1997, to reduce the hepatitis evaluation 
to 10 percent and to terminate the veteran's TDIU 
entitlement, both effective as of October 1, 1997, without 
reference or citation to 38 C.F.R. § 3.343.  

Regarding the October 1997 action, a notice of disagreement 
was received in July 1997, which the RO interpreted to 
include the veteran's disagreement with the TDIU termination.  
A statement of the case was then provided to the veteran in 
May 1998, which dealt with TDIU entitlement on and after 
October 1, 1997, as opposed to the question of the propriety 
of the total rating termination.  In the absence of a 
responsive statement of the case, it may only be reasonably 
concluded that the issue of the propriety of the TDIU 
termination and, concomitantly, the question of restoration 
of the TDIU, are before the Board on direct appeal of the 
June 1997 action, without regard to the finality of that 
determination.  In the absence of finality, there can be no 
justiciable issue of clear and unmistakable error.  

In all, the record reflects that the TDIU termination of June 
1997 was effectuated in violation of 38 C.F.R. § 3.105(e).  
The RO arguably complied with such provision through its 
initial proposal to reduce or terminate in August 1996, but 
clearly failed to comply through its October 1996 proposal, 
which resulted in a less severe reduction in the evaluation 
assigned for hepatitis, thus changing the circumstances under 
which a TDIU termination was to be effected.  On its face, 
the October 1996 is violative of 38 C.F.R. § 3.105(e) and 
that alone is an adequate basis for reversal of the TDIU 
termination and restoration of TDIU entitlement.  

It, too, is evident that the TDIU termination of June 1997 is 
void ab initio, on the basis of the RO's failure to consider 
the provisions of 38 C.F.R. § 3.343 in effectuating the 
termination, which require a showing by clear and convincing 
evidence of actual employability so as to permit a lawful 
termination of TDIU entitlement.  Nowhere in either of the 
two proposals or in the final action for termination was that 
regulatory provision considered, discussed, or even cited.  
Accordingly, the TDIU termination of June 1997 is set aside 
and restoration of the veteran's entitlement to a TDIU for 
the limited period from October 1, 1997, to January 5, 1998, 
inclusive, is clearly warranted.  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 
Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).

ORDER

The appeal as to the appellate issues of the veteran's 
entitlement to a rating in excess of 30 percent for hepatitis 
with cirrhosis; entitlement to an effective date earlier than 
January 6, 1998, for service connection for major depression, 
secondary to service-connected hepatitis; entitlement to an 
effective date earlier than January 6, 1998, for a 100 
percent rating for major depression; and whether there was 
clear and unmistakable error in a rating decision of June 
1997, reducing the rating for service-connected hepatitis 
from 60 percent to 10 percent, are dismissed.  

The rating decision of June 1997, terminating the veteran's 
TDIU as of October 1, 1997, is erroneous and on that basis 
the veteran is entitled to restoration of his TDIU 
entitlement during the period from October 1, 1997, to 
January 5, 1998, inclusive, subject to those provisions 
governing the payment of monetary benefits.  



____________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


